Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 1 of 22




                       EXHIBIT A
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 2 of 22




     District Court, Pitkin County Colorado
     506 E. Main Suite 103                                      DATE FILED: April 15, 2021 6:31 PM
     Aspen, CO 81611                                            FILING ID: 2E464BBFE0103
                                                                CASE NUMBER: 2021CV30044


     Plaintiff: TRAVIS MULLENIX

     v.

     Defendant: DEMIAN LAPLANTE



                                                                   COURT USE ONLY

     Attorney for Plaintiff:                                 Case Number:
     Michael Fox, Atty. Reg. #49082
     Kalamaya | Goscha
     202 8th Street, Suite 1
     Glenwood Springs, CO 81601                              Division
     Tel.: 970-315-2365
     E-Mail: michael@kalamaya.law



                              COMPLAINT FOR PERSONAL INJURIES

               Plaintiff Travis Mullenix ("Mr. Mullenix") sustained severe damages as a result
    of Defendant Demian LaPlante's ("Defendant") continuous physical, sexual and
    psychological abuse commonly known as intimate partner violence. As a result, Mr.
    Mullenix submits the following Complaint.
                                              PARTIES

               1. Mr. Mullenix is a resident of and domiciled in Eagle County, Colorado.
                  His address is 555 Gold Rivers Court, Basalt, CO, 81621

               2. Upon information and belief, Defendant is a resident of and domiciled in
                  Travis County, Texas.

                                       JURISDICTION AND VENUE

               3. This Court has jurisdiction over this action pursuant to C.R.S. § 13-1-
                  124(I)(b) because Defendant committed tortious acts in Pitkin County,
                  Colorado.



                                                  1
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 3 of 22




            4. Venue is proper in this Court pursuant to C.R.C.P. 98(c)(5) because
               Defendant committed tortious acts in Pitkin County, Colorado.


                                   GENERAL ALLEGATIONS

            5. Mr. Mullenix adopts and incorporates by reference the allegations of the
               previous paragraphs as if fully set forth herein.

            6. Mr. Mullenix and Defendant met in 2011.

            7. Mr. Mullenix and Defendant started their same-sex romantic relationship
               in the early Summer of 2017 in New York City, New York.

            8. Defendant is 47-years-old. He is 16 years older than Mr. Mullenix.

            9. Mr. Mullenix is an independent artist who paints and produces fine art
               pieces.

            10. Upon information and belief, Defendant is the grandson of C.E. Doolin,
                the co-founder of Frito Lays.

            11. Defendant does not work and lives off-of a family trust.

            12. Throughout Mr. Mullenix and Defendant's relationship, Defendant paid
                for Mr. Mullenix's personal expenses, his housing, his travel, and his
                other miscellaneous expenses.

            13. Soon after Mr. Mullenix and Defendant's relationship began, Defendant
                propositioned that Mr. Mullenix host an art show out of Defendant's art
                gallery, at 525 East 27th St. New York City, New York.

            14. During this time, Defendant asked Mr. Mullenix to live in one of his
                New York Residences, an apartment above the art Gallery, where Mr.
                Mullenix's art was being displayed.

            15. About three months after Mr. Mullenix moved into Defendant's art
                gallery apartment, Defendant propositioned Mr. Mullenix to move into
                Defendant's primary residence at 5 Center Market Pl. New York City,
                New York.

            16. Defendant became increasingly possessive of Mr. Mullenix in 2017.

            17. Defendant canceled a trip to Italy in the summer of 2017 to spend more
                time with Mr. Mullenix.



                                              2
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 4 of 22




            18. In retrospect, Mr. Mullenix believes Defendant canceled his international
                trip in 2017 because Defendant was jealous and wanted to survey Mr.
                Mullenix.

            19. Around Christmas, 2017, Mr. Mullenix went with Defendant to Austin,
                Texas, to visit Defendant's family.

            20. Mr. Mullenix had dental issues upon arrival, leading him to get a root
                canal and stay with Defendant's brother through January 16th, 2018.

            21. During this visit, Defendant started to display aggressive and alarming
                behavior.

            22. On this incident, Defendant slapped Mr. Mullenix, leaving Mr. Mullenix
                in fear for his safety.

            23. Defendant began a pattern where he would get intoxicated, verbally
                berate Mr. Mullenix, and subject Mr. Mullenix to physical domestic
                violence.

            24. On April 11th, 2018, Defendant was being evicted from the art studio at
                525 East 27th St. New York City, New York, for mishandling the lease
                and failure to pay rent.

            25. Since he was being evicted, Defendant pressured Mr. Mullenix to move
                several 100 pieces of artwork into Defendant's home at 5 Center Market
                Pl. New York City, New York.

            26. After Defendant took possession of Mr. Mullenix's artwork collection,
                Defendant changed his behavior and started to become controlling and
                violent with Mr. Mullenix.

            27. During 2018, Defendant continually drank to the point of intoxication,
                verbally abused, and screamed at Mr. Mullenix, and subjected Mr.
                Mullenix to violence on numerous occasions.

            28. In December 2018, Mr. Mullenix went back to Austin, Texas, to visit
                Defendant's family.

            29. During this family visit, Mr. Mullenix was approached by Defendant's
                first cousin. Defendant's cousin brandished a firearm at Travis and stated
                something to the effect of, "This is private property, this is Texas, I could
                shoot you and nothing would happen."

            30. During this threat, the cousin implied that Defendant's family had so
                much wealth that they were immune from consequences.



                                               3
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 5 of 22




            31. On Christmas Eve, 2018, Defendant and Mr. Mullenix stayed separate
                from Defendant's family in a hotel.

            32. During this hotel stay, Defendant became intoxicated and started
                screaming at Mr. Mullenix for talking to other people at a gay bar.

            33. After screaming at Mr. Mullenix, Defendant struck Mr. Mullenix and left
                the hotel.

            34. Defendant left Mr. Mullenix at the hotel without money or a means of
                transportation.

            35. Using physical violence against Mr. Mullenix and stranding Mr. Mullenix
                away from his residence became a pattern of behavior for Defendant.

            36. In March of 2019, Mr. Mullenix and Defendant went to stay with Mr.
                Mullenix's friend Colleen Baum in Malibu.

            37. During this time, Defendant repeatedly discouraged Mr. Mullenix from
                working, stating that he was jealous when Mr. Mullenix would go places
                without him and that Defendant would provide for him. On numerous
                occasions, Defendant stated that he wanted to start a fashion company
                where Mr. Mullenix would be the sole designer, and Defendant would
                finance everything.

            38. On February 19th, 2019, Mr. Mullenix and Defendant met a jewelry
                business owner, Renee Tasic, at Nobu Malibu to discuss Mr. Mullenix's
                work as a designer for her website WintonOpals.com.

            39. During this meeting, Defendant got heavily intoxicated. After becoming
                drunk, Defendant started to threaten violence against Mr. Mullenix.

            40. Upon leaving the restaurant, Defendant took Mr. Mullenix's handbag,
                wandered about a half-mile away from the restaurant down the Pacific
                Coast Highway 1, and tried to throw the handbag in the Pacific Ocean.

            41. Defendant screamed at Mr. Mullenix for approximately 45 minutes to an
                hour after leaving the restaurant.

            42. Eventually, Defendant got into an Uber without Mr. Mullenix with the
                intent to strand him on the side of the highway. Mr. Mullenix had no
                money or means of transportation.

            43. Ultimately, Mr. Mullenix contacted Ms. Tasic.

            44. After relaying what happened, Ms. Tasic traveled to pick up Mr.
                Mullenix.

                                              4
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 6 of 22




            45. Concerned for Mr. Mullenix's safety, Ms. Tasic allowed Mr. Mullenix to
                sleep at her home for the evening.

            46. That evening, Defendant called Mr. Mullenix's phone approximately 40
                times. Defendant's messages were threatening and angry. At one point,
                Defendant begged Mr. Mullenix to come back to him, and in another
                correspondence, Defendant threatened to leave Mr. Mullenix if he didn't
                come back to him.

            47. Upon information and belief, Defendant slept at his father's home in
                Malibu.

            48. After confirming that Defendant had sobered up and calmed down, Mr.
                Mullenix met with Defendant the next day and Defendant apologized.

            49. On February 29th, 2019, Mr. Mullenix went to a party with a high school
                friend Dora Hiller ("Ms. Hiller").

            50. Ms. Hiller asked Mr. Mullenix that Defendant not come to the party
                because she witnessed Defendant's abusive behavior on numerous
                instances.

            51. When Mr. Mullenix told Defendant that he didn't want him to join,
                Defendant threatened to end their relationship if Defendant couldn't
                come to the party.

            52. Mr. Mullenix relented and allowed Defendant to come.

            53. At the party, Defendant continued his pattern of abuse. Defendant
                became intoxicated, publicly berated Mr. Mullenix, and started publicly
                attacking him.

            54. On or around March 1st, 2019, Mr. Mullenix fell asleep on the couch at a
                friend's house watching a movie. Mr. Mullenix woke up to Defendant
                screaming, "Why would you sleep on the couch when you're only allowed
                to sleep with me!"

            55. After being screamed at, Mr. Mullenix retreated to the friend's downstairs
                bedroom. Defendant followed Mr. Mullenix and shoved him to the floor,
                and screamed at him.

            56. Defendant continued to yell at and assault Mr. Mullenix the next day.
                Defendant continuously screamed out that Mr. Mullenix was not allowed
                to sleep anywhere except in bed with him.




                                              5
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 7 of 22




            57. During the summer of 2019, there were numerous instances where
                Defendant would become intoxicated and verbally abuse Mr. Mullenix.

            58. Around the same time, Defendant started to tell friends that Mr.
                Mullenix was his "husband."

            59. On August 19th, 2019, Defendant was intoxicated at his friend's birthday
                party in Brooklyn. While intoxicated, Defendant started screaming at Mr.
                Mullenix and shoving him.

            60. After leaving the party with Mr. Mullenix, Defendant kicked him out of
                their Uber home and left Mr. Mullenix with no money and no
                transportation to get home.

            61. Mr. Mullenix walked about four hours back to Defendant's home.

            62. Around September 2019, Defendant proposed to Mr. Mullenix that they
                should create a fashion line.

            63. Defendant promised that he would pay Mr. Mullenix $3,300 a month so
                that Mr. Mullenix would not have to work and could design a fashion
                line.

            64. Upon Mr. Mullenix's request, Defendant also bought the website
                domains, TravisMullenix.com, Travismullenixart.com,
                TravisMLLNX.com, MLLNX.com, and Nichi-Futsu.com.

            65. Defendant and Mr. Mullenix intended to use the domains to sell the
                fashion products that Mr. Mullenix was designing.

            66. Upon information and belief, Defendant still retains the domains listed.

            67. Defendant's intoxication and constant verbal, psychological, and physical
                abuse continued into 2020.

            68. In February 2020, Defendant traveled with Mr. Mullenix to Tuscon,
                Arizona.

            69. Mr. Mullenix spoke with friend and business contact Hannah Coleman
                about the possible purchase of crystals for a new fashion and jewelry line,
                and Defendant became jealous.

            70. After meeting with Ms. Coleman at the Ace Hotel, Defendant became
                enraged with Mr. Mullenix.

            71. Defendant again left Mr. Mullenix far away from their residence with no
                money or transport to get home.

                                               6
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 8 of 22




            72. In March 2020, Defendant tried to convince Mr. Mullenix to travel with
                him to Colorado to his family's 16 bedroom, 14.5 bathroom, 11,945 sq.
                ft., 600+ acre ranch named the "Peace Ranch."

            73. The Peace Ranch is a remote ranch property 7.3 miles away from
                downtown Basalt up Frying Pan Rd.

            74. While trying to persuade Mr. Mullenix to go to the Peace Ranch with
                him, Defendant stated that the ranch would give them a fresh start and
                would be a nice place to quarantine during the COVID-19 pandemic.

            75. Defendant also urged Mr. Mullenix to forgo any type of regular
                employment in Colorado stating that Defendant would finance a fashion
                company, which included clothing, sunglasses, hats, and jewelry, that Mr.
                Mullenix would design.

            76. Defendant verbally promised to both pay for materials and rent a
                commercial space boutique in Aspen.

            77. Defendant again promised that he would pay Mr. Mullenix $3,300 for his
                work.

            78. Mr. Mullenix agreed to go to the Peace Ranch. He did not have a car in
                Colorado and was utterly dependent on Defendant.

            79. Once in Colorado, Defendant's abusive behavior escalated.

            80. Defendant started to threaten Mr. Mullenix that he needed to do what
                Defendant wanted or that he would call the police and have him arrested
                on false charges.

            81. On one of the first nights at the Peace Ranch in late March-early April
                2020, Defendant became enraged with Mr. Mullenix.

            82. During this incident, Defendant chased Mr. Mullenix around the Peace
                Ranch estate, pinned him to the floor, and screamed in Mr. Mullenix's
                face.

            83. Mr. Mullenix was terrified. He realized that he was completely isolated at
                the Peace Ranch.

            84. After berating Mr. Mullenix, Defendant locked Mr. Mullenix outside in
                freezing weather without a winter jacket.

            85. The weather when Mr. Mullenix was locked out was below 32 degrees.



                                              7
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 9 of 22




            86. After the initial panic of being locked out set in, Mr. Mullenix realized
                how cold it was.

            87. Mr. Mullenix thought that if he stayed outside long, he was going to die.

            88. Mr. Mullenix attempted to open the windows and doors of his residence
                at the Peace Ranch in an attempt to escape the freezing weather. During
                this time, Defendant watched Mr. Mullenix and pointed and laughed at
                him.

            89. After about 30 minutes of being outside in the icy cold, Defendant let
                Mr. Mullenix back inside.

            90. Defendant continued this abusive behavior of berating Mr. Mullenix,
                locking him out of the ranch in the cold weather, and physically abusing
                him on numerous occasions.

            91. On June 2nd, 2020, Defendant again berated Mr. Mullenix and chased
                him around.

            92. During this attack, Mr. Mullenix locked himself in a small cabin on the
                back of the property because he feared for his safety.

            93. On this date, to intimate Mr. Mullenix, Defendant called the Basalt Police
                at 5:35 pm to try to get Mr. Mullenix arrested on false charges.

            94. Defendant then called the police back at 5:45 pm to tell them not to
                come to the Peace Ranch. In the call back to 911, the operator told
                Defendant that police would respond to the scene regardless. In
                response, Defendant stated there are numerous gates and codes to get
                through.

            95. This is untrue, the Peace Ranch had one gate and one code.

            96. Upon being asked for the gate codes, the Defendant refused to give the
                operator information about his location or how to get through the
                property's gates.

            97. At the end of the call, the 911 operator summarized:

                    "Operator - So you're at 2900 [Taylor Creek Rd., Basalt, CO 81621]
                    and you're confirming you don't want anyone going?
                    Defendant – I do not.
                    Operator – Ok, and you won't give me the gate access codes or
                    anything like that?
                    Defendant – I uh, no I will not."



                                               8
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 10 of 22




             98. Police responded on scene, and Defendant refused to answer the door
                 for police.

             99. In June 2020, Mr. Mullenix and Defendant went to Heather Savory Pies
                 Restaurant ("Heathers") in Basalt. Defendant proceeded to get drunk and
                 berated Mr. Mullenix in front of the restaurant staff.

             100. While screaming at Mr. Mullenix, Defendant continued a regular
                threat that he dangled in front of Mr. Mullenix, that he would kick Mr.
                Mullenix out of the Peace Ranch with no money and nowhere to go.

             101. On this occasion, Defendant left Mr. Mullenix at Heathers with no
                money and no means of transportation.

             102. Mr. Mullenix ended up having to sleep at one of the restaurant staff's
                apartments.

             103. On July 24th, 2020, Mr. Mullenix went to Heathers without
                Defendant to see two friends who own a local Salon, The Art of Color.

             104.    Defendant drove to Heathers to try to get Mr. Mullenix to leave with
                him.

             105. As Defendant came into Heathers, he appeared extremely drunk.
                Defendant was angry, slurring his words, unable to stand without the
                assistance of a wall or doorframe, and wreaked of alcohol.

             106. Upon information and belief, on this date, Defendant did not have a
                valid driver's license.

             107. After arriving at Heathers, Defendant screamed at Mr. Mullenix and
                berated him in front of restaurant staff and Mr. Mullenix's friends.

             108.   Mr. Mullenix left Heathers with the two friends.

             109. Defendant followed Mr. Mullenix and his friends out to Midland
                Ave., at which point Defendant got back into his car.

             110.   Mr. Mullenix fled down Midland Ave. to Two Rivers Rd.

             111. Defendant drove down and confronted Mr. Mullenix in front of Free
                Range Kitchen and Wine Bar ("Free Range").

             112. Free Range staff came outside and confronted Defendant, asking him
                to leave.




                                               9
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 11 of 22




             113. Upon information and belief, Defendant left the scene and drove
                himself back to the Peace Ranch.

             114. Upon information and belief, Defendant crashed his car on that day
                in the driveway of the Peace Ranch.

             115. Mr. Mullenix’s friends eventually drove him back to the Peace Ranch.
                Mr. Mullenix waited until he confirmed that Defendant was sober and
                calmed down.

             116. After this incident, Defendant's alcohol abuse continued to spiral out
                of control.

             117. On or around the week of August 3rd, 2020, Defendant continuously
                drank to intoxication and argued with his mother, Willadean Doolin,
                about going to inpatient alcohol rehabilitation.

             118. During this timeframe, Defendant became enraged with Mr.
                Mullenix, threatening to falsely call the police on Mr. Mullenix to have
                him arrested.

             119. While screaming at Mr. Mullenix, Defendant locked Mr. Mullenix out
                of the house.

             120. Mr. Mullenix found an open entryway into the house, and Defendant
                approached him, hitting Mr. Mullenix with closed fists.

             121. Mr. Mullenix suffered a split eyebrow from this attack and was
                knocked into the wall and onto the floor.




                                                                  Mr. Mullenix’s injured face
                                                                  after being assaulted by
                                                                  Defendant on or around
                                                                  August 3, 2020. (Left)




                                               10
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 12 of 22




                   Mr. Mullenix’s texts with Heather’s employee Jaqui
                   Marx about the assault. (Above)

             122. After this attack, Defendant became very apologetic to Mr. Mullenix.
                As part of the apology, Defendant agreed to pay for Mr. Mullenix's
                psychotherapy treatment with an EMDR/PTSD specialist because he
                had to exhibit symptoms of P.T.S.D. from the relationship abuse.

             123. Mr. Mullenix suffered severe anxiety daily while living at Peace
                Ranch.

             124. Mr. Mullenix asked Defendant several times to purchase him a ticket
                to fly back to New York because Mr. Mullenix had no money.
             125. Defendant refused to let Mr. Mullenix leave.

             126. Defendant was eventually kicked out of the Peace Ranch by his
                mother, Ms. Doolin, because he refused to go to inpatient rehab.

             127. Upon information and belief, Defendant was also at this time
                removed from his family trust.

             128. To get back into the family trust, his family required Defendant to get
                a job.



                                              11
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 13 of 22




             129. To fulfill this requirement, Defendant formally created a jewelry and
                fashion company with Mr. Mullenix. The business was named Nichi
                Futsu.

             130. Defendant and Mr. Mullenix agreed that Mr. Mullenix would design
                the jewelry, clothing, and sunglasses for the business, and Defendant
                would supply funds to purchase items for the business.

             131.    Defendant retained Gretta Mckenney to draft a business budget,
                establish an L.L.C., and create an operating agreement that would make
                Mr. Mullenix a 50% owner in the business. Mr. Mullenix discussed with
                Defendant that he would receive 50% of all profits.

             132. Ms. Mckenney created a business budget and business plan to
                provide back to the trust.

             133. Upon information and belief, Defendant was allotted $72,000 from
                the trust to fund the business, and his monthly allowance was increased
                to $26,000.

             134. On numerous occasions, Defendant agreed to give Mr. Mullenix a
                stipend of $3,300 a month for his work in the business.

             135. Defendant relayed that he wanted to pay Mr. Mullenix $3,300 a
                month to Ms. Mckenney, and that was put into the business budget.

             136. Mr. Mullenix started working right away, yet Defendant never
                provided Mr. Mullenix his payment.

             137. After regaining access to his family's trust, Defendant and Mr.
                Mullenix moved into an Aspen West End Townhome at 814 Bleaker St.
                Aspen, CO Unit C4. While Defendant paid for both parties, both Mr.
                Mullenix and Defendant were on the lease.

             138. On the first night at the Aspen West End Townhome, Defendant
                became mad at Mr. Mullenix for sleeping on the couch when Defendant
                wanted Mr. Mullenix in bed with him.

             139. After Mr. Mullenix relented, Defendant woke Mr. Mullenix by
                screaming directly into his face.

             140. Mr. Mullenix fled to a second bedroom in the home and closed the
                door. There was no lock on the door, so Mr. Mullenix could not safely
                separate himself from Defendant.

             141.   Defendant continued to scream at Mr. Mullenix through the door.



                                              12
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 14 of 22




             142. Like a scene out of "The Shining," Defendant punched a hole in the
                door to the second bedroom trying to get to Mr. Mullenix.

             143. Defendant continued screaming that he wanted Mr. Mullenix to
                come to bed with him.

             144. Seeing no way out, Mr. Mullenix complied. He opened the door and
                followed Defendant back to the other bedroom.

             145. Over the next month, Defendant continually verbally abused Mr.
                Mullenix.

             146. About a month later, on December 13th, 2020, Mr. Mullenix and
                Defendant went to the Aspen Eagles Club.

             147. A stranger from New York talked with Mr. Mullenix, and Defendant
                got extraordinarily jealous and angry at Mr. Mullenix.

             148. Afterward, Mr. Mullenix and Defendant went to Hickory House Ribs
                Restaurant ("Hickory House") in West Aspen about a block from their
                townhome.

             149. At Hickory House, Defendant became intoxicated and started
                screaming at Mr. Mullenix at the top of his lungs. He was calling Mr.
                Mullenix disparaging and vulgar names.

             150. Defendant also picked up bottles at Hickory House and motioned as
                if he was going to hit Mr. Mullenix and yelling, "I will fuck you up."

             151. The Hickory House general manager threatened to call the police, so
                Defendant and Mr. Mullenix left to go home.

             152. Later that evening, Defendant proceeded to break items in the
                apartment, throwing dishes, jewelry, trays, crystals, and other objects
                around the kitchen and living room. This caused a large amount of
                broken glass to be strewn across the residence's first floor.

             153. Defendant then threw a living room chair at an ottoman, breaking
                both pieces of furniture.

             154. Defendant dumped red wine all over the sofa in an attempt to ruin
                the sofa.




                                               13
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 15 of 22




                                                                              A still image from Aspen
                                                                              Police Officer Seth
                                                                              DelGrasso’s Body Worn
                                                                              Camera Video. The
                                                                              camera is pointing
                                                                              through Defendant and
                                                                              Mr. Mullenix’s glass
                                                                              front door to show
                                                                              items destroyed in the
                                                                              kitchen and living room.
                                                                              Of note, a three-quarters
                                                                              empty bottle of
                                                                              Whispering Angel red
                                                                              wine is left unbroken on
                                                                              the kitchen counter.
                                                                              (Left)



             155.   Defendant then turned to Mr. Mullenix.

             156. Defendant grabbed Mr. Mullenix by his head and chest and slammed
                him down.

             157. Mr. Mullenix does not know if he hit his head on the kitchen
                countertop or wall, but Defendant slammed Mr. Mullenix's head down
                hard.

             158. Defendant did not stop or let up his attack. Once on the ground,
                Defendant grabbed Mr. Mullenix by his hair.

             159. Defendant dragged Mr. Mullenix by his hair across the ground
                covered in glass and ceramic shards from the items Defendant destroyed.

             160. Mr. Mullenix tried to run and getaway, but Defendant wouldn't allow
                him to leave.

             161. Mr. Mullenix thought Defendant wanted to inflict as much violence
                on him as possible or kill him.

             162.   Mr. Mullenix continued to struggle, but was unable to leave.

             163.   Defendant stomped on Mr. Mullenix's chest, legs, and feet.



                                             14
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 16 of 22




             164.   Mr. Mullenix thought he was going to die.

             165. In the course of this attack, Defendant broke one of Mr. Mullenix's
                ribs.

             166. Defendant's next-door neighbors called police that evening and
                videotaped the yelling, which you could hear through the walls.

             167. In the video recordings, you can hear Mr. Mullenix screaming,
                "STOP! STOP! STOP! YOU'RE HURTING ME!"

             168. Around this time, police were called, Mr. Mullenix was able to
                struggle and get free. Mr. Mullenix fled Defendant, fearing for his life.
                Mr. Mullenix left the townhome with no phone, no jacket, and no
                money.

             169.   Aspen police responded to the scene.

             170. Aspen police officers spoke with Defendant, who was slurring his
                words and unable to stand without leaning against the door frame.
                Defendant appeared visibly intoxicated.

             171. When asked, "What happened here this evening?" Defendant slurred
                back, "Honestly, I don't even know. I don't even what happened. It just
                despicable at the end of the day. I, like, it's horrible."

             172. As police went to talk to neighbors and return to their car, Defendant
                closed the door on police.

             173.   Upon returning to the home, Defendant refused to open his door.

             174. Upon information and belief, police did not make an initial arrest
                because Defendant denied his actions, and police could not discern what
                went on as Mr. Mullenix had left the apartment.

             175. Police discussed that they would come back the next day, but that
                this action constituted obstruction of justice.

             176. Mr. Mullenix returned to the townhome the next day. As he entered
                the unit, he witnessed all of the broken items on the kitchen and living
                room floor.

             177. Defendant at first apologized to Mr. Mullenix, but then the apology
                turned into another argument.

             178. Defendant threatened Mr. Mullenix that he was going to leave him.
                Defendant again started verbally attacking Mr. Mullenix.

                                               15
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 17 of 22




             179. Mr. Mullenix, again fearing for his safety, left to call the police at
                Hickory House because he did not have a phone.

             180. Defendant followed Mr. Mullenix outside to deter him from calling
                the police.

             181. Mr. Mullenix, afraid of Defendant, returned to the townhome so that
                Defendant would not attack him.

             182. As the argument continued, Defendant again slapped Mr. Mullenix
                and threw him onto the floor of the second level of the townhome.

             183. After being thrown on the floor, Defendant pushed Mr. Mullenix
                down the stairs of the townhome.

             184. Mr. Mullenix grabbed back at Defendant, hit him, and screamed that
                he was going to call the police, prompting Defendant to leave the
                townhome.

             185.    Mr. Mullenix followed Defendant outside.

             186. As the fight was happening again, the next-door neighbors called the
                police.

             187. Aspen Police officers came into contact with Defendant and Mr.
                Mullenix.

             188. Defendant was arrested on charges of Assault in the Third Degree,
                Criminal Mischief, and Obstructing Government Operations.

             189. In the course of their business, Mr. Mullenix and Defendant ordered
                over $67,000 worth of materials to design and produce fashion products
                with the understanding that Defendant would pay those bills.

             190. After Defendant's arrest, Defendant refused to pay for any previously
                ordered items for Mr. Mullenix and his fashion business, leaving Mr.
                Mullenix with the entire bill.

             191. Defendant and Mr. Mullenix still owe $31,608 to Angela Kim ("Ms.
                Kim") at The Atelier, L.L.C.

             192. Defendant and Mr. Mullenix still ower $24,675 to In Vogue Studios,
                L.T.D.

             193. Defendant and Mr. Mullenix still owe $1,200 to Susan Carrolan
                Millinery.

                                               16
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 18 of 22




             194. Defendant personally represented to the sellers of materials that he,
                not Mr. Mullenix, would pay for the items.

             195. In addition, Defendant, through his personal representative, sent
                correspondence to all people with access to his apartment 5 Center
                Market Pl. New York City, NY 10013 that Mr. Mullenix is not to be able
                to access his personal items or over 100 paintings in the residence.

             196. Mr. Mullenix has sold several of the paintings in the apartment, but
                has been unable to access them because of Defendant's interference.

             197. As a result of the December 13th, 2020, Mr. Mullenix has suffered a
                broken rib and numerous superficial injuries.

             198. Mr. Mullenix suffered numerous other bruises and injuries as a result
                of Defendant's physical domestic violence.

             199. Mr. Mullenix is extremely emotionally damaged from Defendant's
                verbal, physical, and psychological abuse.

             200.   Mr. Mullenix suffers from severe PTSD.

             201. Both during and after the relationship ended, Mr. Mullenix saw a
                couples and individual counsel.

             202. Defendant and Mr. Mullenix's couples counselor has stated that "In
                learning their story, it became clear to me this couple fell into the
                category of Domestic Violence, Demian being the batterer and Travis the
                victim."

             203. Defendant confessed his actions from December 13th, 2020 through
                December 14th, 2020 to this couple's counselor.

             204. In the couples counselor's report of that conversation, she writes,
                "[Regarding what] happened at the Hickory House. Demian's violence
                towards Travis was so severe, it could have had dire consequences
                resulting in brain damage or even death."

             205. Defendant also confessed his abuse and malicious conduct to mutual
                friends Ms. Hiller and Ms. Kim.




                                              17
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 19 of 22




                FIRST CAUSE OF ACTION: EXTREME AND OUTRAGEOUS CONDUCT

             206. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             207.    Conduct that constituted Extreme and Outrageous conduct includes:

                a.   Physical abuse.
                b.   Isolating Mr. Mullenix socially and physically.
                c.   Calling the police on Mr. Mullenix to have him falsely arrested.
                d.   Locking Mr. Mullenix out of the Peace Ranch during winter.

             208. Defendant did so recklessly and with the intent of causing Mr.
                Mullenix severe emotional distress and with the knowledge that it would
                cause Mr. Mullenix severe emotional distress.

             209. Defendant's conduct did in fact cause Mr. Mullenix severe emotional
                distress.

             210. As a direct and proximate result of the tortious actions of Defendant,
                Mr. Mullenix has incurred past and future economic expenses, losses,
                damages, including, but not limited to: past and future medical expenses,
                loss of earnings, and impairment of earning capacity.

             211. As a direct and proximate result of the tortious actions of Defendant,
                Mr. Mullenix incurred in the past, and will continue to incur into the
                future, non-economic damages including, but not limited to: loss of
                enjoyment of life, pain and suffering, inconvenience, emotional stress,
                fear, anxiety, embarrassment, and humiliation.

             212. As this extreme conduct happened while Defendant and Mr.
                Mullenix engaged in an intimate relationship, the attacks qualify as
                intimate partner violence.


                              SECOND CAUSE OF ACTION: ASSAULT

             213. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             214. The Defendant's numerous verbal, psychological, and physical
                attacks of Mr. Mullenix from 2017 through 2020 intended to cause an
                offensive or harmful physical contact with the Plaintiff or intended to
                place the Plaintiff in apprehension of such contact.

             215.   The Defendant placed the Plaintiff in apprehension of immediate
                physical contact.

                                               18
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 20 of 22




             216. That contact was harmful, causing Mr. Mullenix injuries, damages,
                and losses.

             217. As these attacks happened while Defendant and Mr. Mullenix
                engaged in an intimate relationship, the assaults qualify as intimate
                partner violence.

                              THIRD CAUSE OF ACTION: BATTERY

             218. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             219. The Defendant's numerous physical attacks from 2017 through 2020
                resulted in physical contact with the Mr. Mullenix.

             220. During these attacks, Defendant intended to make harmful or
                offensive physical contact with the Plaintiff.

             221.   The contacts were harmful.

             222. As these attacks happened while Defendant and Mr. Mullenix
                engaged in an intimate relationship, the battery qualifies as intimate
                partner violence.


               FORTH CAUSE OF ACTION: INTENTIONAL INTERFERENCE WITH
                             CONTRACTUAL OBLIGATIONS

             223. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             224. The Plaintiff had a contract to sell two paintings to Ms. Kim for
                $5,000 each.

             225. The paintings were located at Defendant's residence at 5 Central
                Market Pl. New York City, New York, 10013.

             226. The paintings were being sold to compensate Ms. Kim for her
                outstanding contracts.

             227. Ms. Kim attempted to retrieve the paintings, but was barred by
                Defendant.

             228.   The Defendant knew or should have known about the contract.




                                               19
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 21 of 22




             229. The Defendant, by words or conduct or both, intentionally barred
                Ms. Kim or anyone associated with Mr. Mullenix from accessing Mr.
                Mullenix’s paintings.

             230.   The Defendant's interference with the contract was improper; and

             231.   The Defendant's interference caused Mr. Mullenix to not have
                access to 100 pieces of artwork valued at approximately $500,000 total.
                The Defendant's interference caused Mr. Mullenix to lose the sale of
                several paintings to Ms. Kim.

               FIFTH CAUSE OF ACTION: INTENTIONAL INTERFERENCE WITH
                             CONTRACTUAL OBLIGATIONS

             232. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             233. The Plaintiff had a contract with numerous fashion vendors in which
                the vendors agreed to provide materials for fashion in exchange for
                payment by Defendant.

             234. The Defendant knew or reasonably should have known of the
                contract;

             235. The Defendant by words or conduct, or both, intentionally withheld
                payment to the vendors;

             236.   The Defendant's interference with the contract was improper; and

             237.   The Defendant's interference with the contract caused Mr. Mullenix
                to have to pay for the materials ordered amounting to $67,000 in
                unexpected payments.

                       SIXTH CAUSE OF ACTION: BREACH OF CONTRACT

             238. Mr. Mullenix adopts and incorporates by reference the allegations of
                the previous paragraphs as if fully set forth herein.

             239. Defendant entered into a contract with Mr. Mullenix to pay Mr.
                Mullenix $3,300 a month for his work starting on or around September
                2019.

             240. Defendant failed to pay Mr. Mullenix for any of his time from
                September 2019 through Defendant’s arrest in December 2020.

             241. The Plaintiff substantially performed his duties, as was expected
                under this contract.

                                              20
Case 1:21-cv-01670-NYW Document 1-1 Filed 06/17/21 USDC Colorado Page 22 of 22




              242. The Defendant's failure to uphold the contract caused Mr. Mullenix
                 to suffer lost wages in the amount of $49,500.

              243.    Mr. Mullenix also suffered future lost wages because of this.

       WHEREFORE, Mr. Mullenix demands judgment as follows:

          A. Award compensatory damages in an amount to be determined at trial in
             favor of Mr. Mullenix, and against Defendant, for past and future medical
             expenses, past and future pain and suffering, as well as emotional anxiety,
             disability, and embarrassment; past and future loss of normal life; past and
             future wage loss, emotional distress; permanent disability and injury; and

          B. Costs, including expert witness fees, and Mr. Mullenix's reasonable attorney's
             fees, costs, and expenses;

          C. Pre-judgment interest; and

          D. Award such other and further relief to Mr. Mullenix and against Defendant.


                         MR. MULLENIX DEMANDS A TRIAL TO A JURY.

       Dated this 15th day of April, 2021.

                                                             KALAMAYA | GOSCHA



                                                             _____________________
                                                             Michael Fox, #49082
                                                             Attorney for Plaintiff

       Address of Plaintiff:
       555 Gold Rivers Court
       Basalt, CO 81621




                                                21
